DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of December 14, 2020. The rejections are stated below. Claims 1-20 are pending and have been examined.


Claim Rejections – 35 USC §112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Lack of Algorithm
4.	Claim 1 recites “said at least one article holding unit having at least one door operable to open and close…”. However, the specification does not provide details on what the limitation, comprises  “one door operable to open and close” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).  Dependent claims 2-10 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.

5.	Claims 1 and 11 each recite “controlling said control system of said autonomous vehicle to move said autonomous vehicle to the exchange location in response to receiving the first input…”. However, the specification does not provide details on what the limitation, comprises  “controlling” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).  Dependent claims 2-10 and 12-20 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.

	Claim 11 recites “controlling, with the at least one server computing device, at least one of the authentication device and the control system of the autonomous vehicle to open the at least one door of the at least one article holding unit in response to receiving the at least part of the second input…”. However, the specification does not provide details on what the limitation, comprises  “controlling” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).  Dependent claims 2-10 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.

Claim Rejections – 35 USC 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 

form the rejections under this section made in this Office action.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




8.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blanc-Paques et al. [US Pub No. 2019/0318159 A1].

9.	Regarding claims 1 and 11, Blanc-Paques discloses system for performing autonomous mobile services, comprising:
an autonomous vehicle including a control system having one or more processors and a non-transitory, computer readable medium, said control system providing Level 5 control over movement of said autonomous vehicle;
an authentication device having one or more processors and a non-transitory, computer readable medium, said authentication device positioned on said autonomous vehicle;
at least one article holding unit positioned on said autonomous vehicle, said at least one article holding unit having at least one door operable to open and close, said at least one door under the control of at least one of said authentication device and said control system (0008, 0011, 0026-0027);
a transceiver positioned on said autonomous vehicle and configured to receive and transmit wireless communications, said transceiver in communication with said authentication device and said control system (0080); and
at least one server computing device, having one or more processors and remote from said autonomous vehicle and configured to exchange wireless communications with said transceiver, said at least one server computing device further comprising a non-transitory, computer readable medium storing instructions that, when executed by the one or more processors of said at least one server computing device, cause said at least one server computing device to perform operations comprising (0080):
receiving a first input from a user computing device, the user computing device remote from said at least one server computing device, the first input indicative of a request for autonomous mobile services and including an exchange location and a payment account associated with the user,
controlling said control system of said autonomous vehicle to move said autonomous vehicle to the exchange location in response to receiving the first input (0008, 0015),
receiving at least part of a second input from said authentication device, the second input corresponding to payment for opening said at least one door of said at least one article holding unit (0017, 0019, 0068), and
controlling said at least one of said authentication device and said control system of said autonomous vehicle to open said at least one door of said at least one article holding unit in response to receiving the second input (0008).

10.	Regarding claim 2, Blanc-Paques discloses wherein said authentication device is further defined as an automated transaction machine and further comprises:
a key pad;a card reader; and a display screen (0008, 0015, 0017, 0019, 0068).

11.	Regarding claim 3, Blanc-Paques discloses wherein said authentication device further comprises:

a near field communication device (0008, 0015, 0017, 0019, 0068).

12.	Regarding claim 4, Blanc-Paques discloses further comprising:
a database, accessible by said at least one server computing device, said database storing financial records of the user (0008, 0015, 0017, 0019, 0068).

13.	Regarding claim 5, Blanc-Paques discloses further comprising:
a database, accessible by said at least one server computing device, said database storing financial records of the user (0008, 0015, 0017, 0019, 0068).

14.	Regarding claim 6, Blanc-Paques discloses further comprising:
edible products positioned in said at least one article holding unit (0040).

15.	Regarding claim 7, Blanc-Paques discloses further comprising:
medication positioned in said at least one article holding unit (0040).

16.	Regarding claim 8, Blanc-Paques discloses furniture positioned in said at least one article holding unit (0040)

17.	Regarding claim 9, Blanc-Paques discloses wherein said at least one article holding unit further comprises a plurality of distinct compartments isolated from one another and said at least one door further comprises a plurality of doors including a respective door for each of said compartments (0040).

18.	Regarding claim 10, Blanc-Paques discloses further comprising:
a database, accessible by said at least one server computing device, said database storing contents of each of said compartments (0008, 0015, 0017, 0019, 0068).

19.	Regarding claim 12, Blanc-Paques discloses accessing, with the at least one server computing device, a database containing financial records of the user, in response to the first input and prior to said controlling the control system of the autonomous vehicle to move the autonomous vehicle to the exchange location (0008, 0015, 0017, 0019, 0068).

20.	Regarding claim 13, Blanc-Paques discloses further comprising:
accessing, with the at least one server computing device, a database containing financial records of the user, in response to the first input and prior to said controlling the at least one of the authentication device and the control system of the autonomous vehicle to open the at least one door and after said controlling the control system of the autonomous vehicle to move the autonomous vehicle to the exchange location (0008, 0015, 0017, 0019, 0068).

21.	Regarding claim 14, Blanc-Paques discloses wherein said receiving the at least part of the second input from the authentication device further comprises:
receiving, with the at least one server computing device, a first part of the second input from the user computing device, the first part of the second input including an indication of confirmation of the account associated with the user (0008, 0015, 0017, 0019, 0068); and
receiving, with the at least one server computing device, a second part of the second input from the authentication device on the autonomous vehicle, the second part including confirmation of an identity of the user (0008, 0015, 0017, 0019, 0068).

22.	Regarding claim 15, Blanc-Paques discloses wherein said receiving the at least part of the second input from the authentication device further comprises:
receiving, with the at least one server computing device, a first part of the second input from the user computing device, the first part of the second input including an indication of confirmation of the account associated with the user; and
receiving, with the at least one server computing device, a second part of the second input from the authentication device on the autonomous vehicle, the second part including confirmation of an identity of the user (0008, 0015, 0017, 0019, 0068).

23.	Regarding claim 16, Blanc-Paques discloses further comprising:
directing the at least part of the second input from the authentication device through the control system of the autonomous vehicle (0008, 0015, 0017, 0019, 0068).

24.	Regarding claim 17, Blanc-Paques discloses further comprising:
transmitting, with the at least one server computing device, the at least part of the second input to a secondary server computing device (0008, 0015, 0017, 0019, 0068); and

receiving, with the at least one server computing device, a confirmation input from the secondary server computing device, the confirmation input indicative that the at least part of the second input is authenticated, said controlling the at least one of the authentication device and the control system of the autonomous vehicle to open the at least one door following said receiving the confirmation input from the secondary server computing device (0008, 0015, 0017, 0019, 0068).

25.	Regarding claim 18, Blanc-Paques discloses further comprising:
receiving the user in the at least one article holding unit after said controlling the at least one door of the at least one article holding unit to open (0008, 0015, 0017, 0019, 0068).

26.	Regarding claim 19, Blanc-Paques discloses controlling, with the control system of an autonomous vehicle, the autonomous vehicle to remain at the exchange location until the user has left the at least one article holding unit (0008, 0015, 0017, 0019, 0068).

27.	Regarding claim 20 , Blanc-Paques discloses controlling, with the control system of an autonomous vehicle, the autonomous vehicle to remain at the exchange location until the user has left the at least one article holding unit (0008, 0015, 0017, 0019, 0068).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ERIC T WONG/Primary Examiner, Art Unit 3692